Citation Nr: 0605345	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for 
Scheuermann's Disease of the thoracic spine, evaluated as 10 
percent disabling prior to September 26, 2003, and evaluated 
as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to December 
1968, and from December 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the claim of 
entitlement to an increased disability rating for 
Scheuermann's Disease of the thoracic spine and continued a 
10 percent rating.  

In July 2003, the RO also denied the claim of entitlement to 
service connection for a skin condition, including cancer, 
due to chemical exposure.  The veteran perfected an appeal 
for the issue; however, in the October 2004 statement, he 
expressly withdrew the appeal for entitlement to service 
connection.  As such, the claim is not on appeal before the 
Board.  

The Board also notes that the veteran also filed a claim of 
entitlement to service connection for trigeminal neuralgia.  
In January 2004, the RO denied the claim.  The veteran was 
notified of the denial and he did not appeal.  

Regarding the claim currently on appeal, the United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law 
or regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that in February 2004, the RO assigned a 20 
percent rating for the thoracic spine disability, effective 
September 26, 2003.  Because a 20 percent rating is not the 
maximum benefit allowed by law or regulation, the veteran's 
increased rating claim remains in controversy.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Prior to September 26, 2003, Scheuermann's Disease of the 
thoracic spine was manifested by subjective complaints of 
pain; the range of motion studies revealed forward flexion of 
the spine from 0 to 45 degrees and limited range of motion on 
rotation and extension; the evidence reveal medical findings 
of compression fractures of the thoracic spine.  

3.  Effective September 26, 2003, Scheuermann's Disease of 
the thoracic spine is manifested by subjective complaints of 
pain; forward flexion of the spine was from 0 to 45 degrees; 
there was limited range of motion on rotation and extension; 
the evidence reveal medical findings of compression fractures 
of the thoracic spine.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for entitlement 
to an increased disability rating for Scheuermann's Disease 
of the thoracic spine, higher than 10 percent, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5285, 
5288, 5291 (effective prior to September 26, 2003).  

2.  Effective, September 26, 2003, the criteria for 
entitlement to an increased disability rating for 
Scheuermann's Disease of the thoracic spine, higher than 20 
percent, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Codes 5235-5243 (effective beginning September 26, 
2003) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and VA's Duty to Assist

In November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000 was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the 
regulations define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable Agency of Original Jurisdiction (AOJ) 
decision on a service-connection claim.  

In January 2003, VA received the veteran's claim of 
entitlement to an increased disability rating, higher than 10 
percent, for Scheuermann's Disease of the thoracic spine.  
Prior to the initial unfavorable AOJ decision, in February 
and March 2003, the veteran was provided with notification of 
the requirements of VCAA and VA's duty to assist.  The 
veteran was advised of VA's responsibility to obtain certain 
information and evidence on his behalf and to assist him in 
substantiating the claim, he was advised of his 
responsibility to obtain and submit certain evidence for VA 
review, and he was also informed of the evidence VA received 
in connection with the claim.  

In July 2003, the claim of entitlement to an increased rating 
was denied, and the RO continued the 10 percent rating.  Upon 
receiving notification of the denial in August 2003, the 
veteran filed a timely Notice of Disagreement.  In February 
2004, the RO assigned a 20 percent disability rating, 
effective September 26, 2003.  A Statement of the Case was 
issued in February 2004.  Thereafter, the veteran filed a 
Substantive Appeal.  

In light of the foregoing development, the Board concludes 
that the notification requirements of the VCAA and VA's duty 
to assist the veteran with the claim have been satisfied.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

Generally, increased rating claims require a review of the 
veteran's entire history when determining disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  The Board notes that in evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that during the pendency of the appeal, the 
regulations for evaluating spine disabilities were amended 
effective September 26, 2003.  The February 2004 Statement of 
the Case informed the veteran of the regulatory changes and 
amendments.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Therefore, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  Consequently, application of the newer 
regulations can be no earlier than the effective date of the 
change.  

The anatomy of the spine includes three main segments, the 
cervical, thoracic, and lumbar.  The Board notes that the 
veteran is only in receipt of service-connected benefits for 
the thoracic spine.  The thoracic spine is also commonly 
referred to as the dorsal spine.  

Prior to September 23, 2006, under Diagnostic Code 5285, 
(Residuals of Fracture of the Vertebra), for residuals 
without cord involvement; abnormal mobility requiring neck 
brace (jury mast), a 60 percent evaluation is assigned.  In 
other cases rate in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  The Note provides that both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or the last vertebrae of an adjacent segment.  

The residuals of a fracture of the vertebra with cord 
involvement, a bedridden situation, or the requirement of 
long leg braces, are assigned a 100 percent evaluation.  
Also, consider special monthly compensation; with lesser 
involvements, rate for limited motion, nerve paralysis.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  

Under Diagnostic Cide 5288 (Ankylosis of the Dorsal Spine) a 
20 percent evaluation is assigned where there is favorable 
ankylosis.  A 30 percent evaluation where there is 
unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5288 (2002).  

Under Diagnostic Code 5291 (Limitation of Motion of the 
Dorsal Spine), the maximum rating allowed is 10 percent, and 
this percentage is assigned for moderate and/or severe 
limitation of motion of the dorsal spine.  

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
a combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  
Several notes follow the General Rating Formula for Diseases 
and Injuries of the Spine.  

The veteran may be entitled to a higher rating in cases in 
which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Entitlement to an Evaluation, Higher than 10 Percent, for 
Scheuermann's Disease of the Thoracic Spine, Effective Prior 
to September 26, 2003

In connection with the January 2003 increased rating claim, 
the veteran stated that he developed limited range of motion 
and chronic pain in his back.  At the time of the veteran's 
January 2003 claim, he was in receipt of a 10 percent rating 
for the thoracic spine disability.  The determinative issue 
is whether the symptomatology of the veteran's spine 
disability meets the criteria for the next higher disability 
rating under the criteria that is applicable when evaluating 
disabilities of the thoracic spine.  

The January 2003 medical statement, from Dr. M. C. B., 
revealed that the veteran suffered from varying symptoms of 
the spine.  

The VA treatment report, dated in January 2003, reveals the 
veteran's complaint of increased severity of symptoms of the 
thoracic spine disability.  The impression noted residual 
changes of juvenile epiphysitis in the lower half of the 
thoracic spine, and increased loss in height in the anterior 
portion of the bodies of T6 and 8 suggested that there was a 
possibility of compression fractures.  The impression also 
noted moderate degenerative osteoarthritic changes involving 
the lower half of the thoracic spine.  The report did not 
include findings of cord involvement, abnormal mobility, or 
deformity.  

A February 2003 VA physical therapy consult showed that the 
veteran had complaints of chronic thoracic pain since 
service.  The physical therapist noted objective findings of 
active range of motion of, with limitations in end-ranges.  
The assessment was thoracic degenerative joint disease.  

The VA treatment records, dated through March 2003, shows 
that the veteran received treatment for several disabilities.  
The pertinent treatment records reveal that the veteran had a 
history of chronic low back pain and arthritis.  A VA bone 
density study, dated in April 2003, reported an impression of 
established osteoporosis.  

In the veteran's April 2003 statement, he maintained that he 
suffered from pain when he engaged in activities such as 
walking, sitting, standing, walking, driving, and bending.  
The veteran also complained of sciatic pain.  

On VA examination, dated in April 2003, the veteran was 
evaluated for his complaints of increased severity in the 
symptoms associated with the thoracic spine disability.  The 
examiner reported the history of the veteran's spine 
disability.  The veteran related that he suffered from 
constant pain.  He related that the veteran was able to 
perform activities of daily living without difficulty, but 
that he experienced pain when bending to put on his shoes.  

On physical examination, the examiner observed that the 
veteran was not in any acute distress.  There was tenderness 
on palpation of the thoracic spine.  The range of motion 
studies showed flexion of the spine from 0 to 45 degrees, 
absent 45 degrees of forward flexion, secondary to back pain.  
He had lateral flexion from 0 to 20 degrees to the left side 
and to the right side, with back pain at 20 degrees.  He was 
able to extend the back from 0 to 15 degrees, absent 15 
degrees of backward extension, secondary to pain in the 
middle of the back, at 15 degrees.  He had rotation of the 
back from 0 to 30 degrees to the left and to the right, with 
pain in the middle back.  

The diagnosis was Scheuermann's Disease, confirmed on X-ray, 
with a worsening of the condition and increased pain.  The 
veteran was also diagnosed with compression fractures, 
degenerative and osteoarthritic changes to the thoracic 
spine, and osteoporosis.  The examiner also reported the 
findings of the VA bone density study and VA X-ray study, and 
those findings have already been addressed in this decision.  

In the veteran's September 2003 Notice of Disagreement, he 
explained that the thoracic spine disability increased in 
severity.  He noted that he developed problems of the 
vertebrae, and that the problems may place damaging pressure 
on the spinal root nerves.  

Considering the nature of the veteran's thoracic spine 
disability and the objective medical findings, the Board 
finds it appropriate to consider whether a rating higher than 
10 percent is appropriate under Diagnostic Code 5285 
(Residuals of a Fracture of the Vertebra), Diagnostic Code 
5288, (Ankylosis of the Dorsal Spine) and Diagnostic Code 
5291 (Limitation of Motion of the Dorsal Spine), prior to 
September 26, 2003.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (the Board's choice of Diagnostic Code(s) is upheld so 
long as it is supported by explanation and evidence).  

The objective medical evidence reveals a diagnosis of 
compression fractures.  Under Diagnostic Code 5285, the 
pertinent criteria provide that residuals of a fracture of 
the vertebra may be evaluated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  

The Board notes that the evidence does not include findings 
of muscle spasm or deformity of the vertebral body.  The 
evidence did not indicate that the veteran suffered from 
residuals of a vertebrae fracture with cord involvement, 
abnormal mobility, muscle spasm, or ankylosis.  

The medical evidence does however establish that the veteran 
experiences limited motion of the thoracic spine, prior to 
the September 26, 2003 effective date of the change in the 
criteria, he was in receipt of a 10 percent disability rating 
under Diagnostic Codes 5299-5291.  

Under Diagnostic Code 5291, the maximum rating allowed for 
limitation of motion of the thoracic spine is 10 percent in 
instances where the limitation of motion is moderate and/or 
severe.  

Consequently, the Board finds that because the veteran's 
limitation of motion of the thoracic spine warrants no more 
than a 10 percent disability rating under Diagnostic Code 
5291, and there is no evidence of demonstrable deformity, 
which would warrant an additional 10 percent under Diagnostic 
Coe 5285, application of Diagnostic Code 5285 does not 
warrant a rating higher than 10 percent prior to September 
23, 2003.  

The Board also finds that the evidence does not demonstrate 
that the veteran is entitled to a rating higher than 10 
percent under Diagnostic Code 5291, even if the limitation of 
motion of the thoracic spine was considered severe, as this 
is the highest rating assignable under this code.  It is also 
noted that the veteran's thoracic spine is not ankylosed.  
Therefore, Diagnostic Code 5288 is not for application.  

The Board also notes that the veteran complained of symptoms 
of neurological impairment.  In this regard, the Board 
observes that Diagnostic Code 5293, (Intervertebral Disc 
Syndrome (IVDS)) is generally applicable in instances where 
the veteran is in receipt of service-connected benefits for 
IVDS.  In the veteran's case, he is not in receipt of 
service-connected benefits for IVDS.  In fact, in the RO's 
January 2004 decision, it was determined that the veteran's 
complaints of neurological impairment were not related to his 
period of active service.  Consequently, Diagnostic Code 5293 
is not for application.  

In light of the foregoing discussion, the Board finds that 
prior to September 26, 2003, the veteran was entitled to a 10 
percent disability rating, and no more, for Scheuermann's 
Disease of the thoracic spine.  



Entitlement to an Evaluation, Higher than 20 Percent, for 
Scheuermann's Disease of the Thoracic Spine, Effective 
September 26, 2003

The RO assigned a 20 percent disability rating for 
Scheuermann's Disease of the thoracic spine, effective 
September 26, 2003.  The Board must determine whether the 
medical evidence demonstrates that the veteran's thoracic 
spine disability warrants a rating higher than 20 percent 
under the criteria that became effective on September 26, 
2003.  

Under Diagnostic Codes 5235-5243, the next higher rating of 
40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  

The available medical evidence shows forward flexion of the 
thoracic spine from 0-45 degrees.  The evidence does not 
demonstrate forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Therefore, the criteria for the next 
higher 40 percent rating for the thoracic spine disability 
are not met.  

The Board also finds that a rating higher than the percentage 
already assigned, based on functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 is not warranted.  While the medical 
evidence shows that the veteran suffers from pain and 
limitation of motion of the thoracic spine, the Board finds 
that the additional limitation of motion caused by the 
veteran's pain is contemplated in the 20 percent evaluation 
currently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  



Extraschedular Rating

The Board has considered the assignment of an extraschedular 
rating.  The criteria for extraschedular evaluation require 
marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2005).  The 
veteran has not alleged, nor does the evidence demonstrate, 
that he experienced marked interference with employment, or 
frequent periods of hospitalization; therefore, an 
extraschedular rating is not for application.  

III.  Conclusion

The Board concludes that the criteria for an increased rating 
for the thoracic spine disability prior to September 26, 2003 
have not been met.  The Board further concludes that the 
September 26, 2003 amendments do not result in entitlement to 
a rating higher than 20 percent for the thoracic spine 
disability.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating Scheuermann's Disease of 
the thoracic spine.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application 


in the instant case.  See generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to an increased disability rating for 
Scheuermann's Disease of the thoracic spine, evaluated as 10 
percent disabling prior to September 26, 2003, and evaluated 
as 20 percent disabling thereafter is denied.  



____________________________________________
K. Osborne 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


